—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered May 26, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to three concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence provided reasonable assurances of the identity and unchanged condition of the substance that was sold to the undercover officer (see, People v Julian, 41 NY2d 340), and there is no basis upon which to disturb the jury’s determination that the substance sold by defendant to the undercover officer was, in fact, cocaine.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.